internal_revenue_service number release date index number ------------------------- --------------------------- -------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b03 plr-144691-08 date date legend parent ----------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------- - subsidiary ----------------------------------------------------------------------------------------------- ------------------------- x ------------------- state -------------------- date -------------------------- dear ------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of parent by its authorized representatives requesting extensions of time under sec_301_9100-3 of the procedure and administration regulations to elect to treat parent as an association_taxable_as_a_corporation and subsidiary as a qualified_subchapter_s_subsidiary qsub and requesting relief under sec_1362 of the internal_revenue_code for parent to elect to be an s_corporation facts parent was organized as a business_trust under state law on date on date x the shareholder of subsidiary an s_corporation contributed all of x’s shares in plr-144691-08 subsidiary to parent in exchange for percent ownership of parent x intended for parent to elect to be treated as an association_taxable_as_a_corporation and then to elect to be treated as an s_corporation with both elections effective date in addition parent intended to make a qsub election for subsidiary effective date however due to inadvertence form_2553 election by a small_business_corporation form_8832 entity classification election and form_8869 qualified_subchapter_s_subsidiary election were not timely filed law and analysis sec_1362 provides that a small_business_corporation can elect to be treated as an s_corporation sec_1362 provides that if an s election is made within the first two and one-half months of a corporation's taxable_year then that corporation will be treated as an s_corporation for the year in which the election was made if an election is made after the first two and one-half months of a corporation's taxable_year then the corporation will generally not be treated as an s_corporation until the following taxable_year sec_1362 provides that if no election is made pursuant to sec_1362 or if the election is made after the date prescribed for making such an election and the secretary determines reasonable_cause existed for the failure to timely make the election then the secretary can treat such an election as timely made for that taxable_year and effective as of the first day of that taxable_year sec_1361 provides that a qsub shall not be treated as a separate corporation and all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1361 defines a qsub as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is held by an s_corporation and the s_corporation elects to treat the corporation as a qsub sec_1_1361-3 of the income_tax regulations provides the time and manner of making a qsub election a taxpayer makes a qsub election with respect to a subsidiary by filing a form_8869 with the appropriate service_center sec_1 a provides that a qsub election cannot be effective more than two months and days prior to the date of filing sec_301_7701-3 provides in part that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in this plr-144691-08 section an eligible_entity with a single owner can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a disregarded_entity sec_301_7701-3 provides that except as provided in sec_301 b unless the entity elects otherwise a domestic eligible_entity is i a partnership if it has two or more members or ii disregarded as an entity separate from its owner if it has a single owner sec_301_7701-3 provides in part that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 with the service_center designated on the form sec_301_7701-3 provides in part that an election made under sec_301_7701-3 will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified on the election form the effective date specified on form_8832 can not be more than days prior to the date on which the election is filed and can not be more than months after the date on which the election is filed sec_301_9100-1 gives the commissioner discretion to grant reasonable extensions of time to make regulatory elections under the rules of sec_301_9100-2 and sec_301_9100-3 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-3 sets forth the standards that the commissioner uses to determine whether to grant a discretionary extension of time requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusion based solely on the facts submitted and the representations made we conclude that parent has satisfied the requirements of sec_301_9100-3 with respect to its late entity classification and late qsub election and provided that parent otherwise qualifies as an s_corporation that parent has satisfied the requirement of sec_1362 with respect to its late s election as a result parent is granted an extension of time of days from the date of this letter to file a properly executed form_8832 with the appropriate service_center effective date a properly executed form_2553 with the appropriate service_center effective date and a properly executed form_8869 with the appropriate service_center effective date a copy of this letter should be attached to each election plr-144691-08 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s curtis g wilson associate chief_counsel passthroughs special industries enclosures a copy of this letter a copy for sec_6110 purposes cc
